Citation Nr: 0122469	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a low back pain, 
post operative diskectomy and laminectomy with limitation of 
motion, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1997.  

The appeal arises from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in pertinent part granting service 
connection for low back pain, post operative diskectomy, and 
laminectomy with limitation of motion, and assigning a 10 
percent rating for that disorder; ;for chronic right (minor) 
shoulder pain, post traumatic, with pain on motion, and 
assigning a noncompensable (0 percent) rating; and granting 
service connection for tinnitus, bilateral hearing loss, 
scarring of tympanic membrane, and history of otitis media, 
and assigning a combined 10 percent rating for those 
disorders.  In June 1999 the veteran submitted a notice of 
disagreement with the ratings assigned  for the back disorder 
and the right shoulder disability.  On the notice of 
disagreement, the veteran also requested service connection 
for tinnitus.  Service connection for tinnitus had already 
been granted.  A Statement of the Case was issued in August 
1999.  In August 1999 the veteran submitted a VA Form 9 
perfecting his appeal as to the low back.  He also stated his 
disagreement with the rating for the hearing loss.  This is 
construed as a notice of disagreement, as the veteran had not 
previously expressed disagreement with the rating for the 
hearing loss.  Unfortunately, the notice of disagreement was 
not timely filed, and the July 1998 rating action is final.  
However, the Board construes that statement as a claim for an 
increased rating for the hearing loss and refers the matter 
to the RO for actions deemed appropriate.  In a statement 
submitted by the veteran's representative in October 2000, he 
addressed the issue of increased rating for the back, right 
shoulder, and hearing loss with tinnitus.  This will be 
accepted as a request for increased ratings for these 
disorders.  At a June 2001 hearing before the undersigned 
Board member at the RO, the low back disorder and the right 
shoulder disorder were addressed.  Because the veteran did 
not timely perfect an appeal as to the claim for an increased 
(compensable) rating for a right shoulder disorder, the Board 
cannot consider that claim to be on appeal and cannot address 
that claim for lack of appellate jurisdiction.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

In an October 2000 statement submitted in lieu of a VA Form 
646, the veteran's representative contended that the veteran 
should be assigned a separate rating for genitourinary 
complications of his low back disorder.  It does not appear 
that the RO has addressed this claim.  Accordingly, this 
issue is referred to the RO for appropriate action.

In June 2001, the veteran testified before the undersigned 
Board member at the RO.  A transcript of the hearing is 
contained in the claims folder.  


REMAND

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted. Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107). To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  The RO must 
adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The Board has reviewed the claims file and has identified 
certain assistance that must be rendered to comply with the 
VCAA.


























As was noted by the veteran's representative at the June 2001 
hearing, the veteran last underwent a VA medical examination 
to assess the current level of disability of his back 
disorders over 3 years ago.  The U.S. Court of Appeals for 
Veterans Claims has held that VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment. Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Remand is in order for such development 
of the appealed claims.  

The Board notes that the claims arise from a July 1998 RO 
decision granting service connection and assigning original 
ratings for the appealed disorders effective from August 15, 
1997, the day following the date of discharge from service.  
The Board emphasizes that, when readjudicating the veteran's 
claims for increase, the RO must consider the possible 
application of staged ratings for the disabilities over 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(on a claim for an original or an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded).

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA, private or service department, who 
may possess additional records pertinent 
to his claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  Any records received should be 
associated with the claims folder.   If 
the RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran of 
this and request that he provide a copy 
of the unobtained medical records.

2.  The veteran should then be afforded 
orthopedic and neurologic examinations 
to evaluate all current manifestations 
of his service-connected lumbar spine 
disability.  The orthopedist and 
neurologist should review the claims 
folder prior to completing the 
examinations.  Both the orthopedist and 
the neurologist should state on the 
examination report that the claims 
folder has been review.  All necessary 
testing should be conducted and the 
results reported in detail.  Each 
examiner is requested to provide an 
opinion as to the severity of the 
veteran's functional impairment due to 
his service-connected lumbosacral spine 
disorder.

The orthopedic examiner should report 
the veteran's ranges of motion in the 
lumbar spine in degrees, and, state 
whether there is slight, moderate, or 
severe limitation of motion, and whether 
the lumbar spine disorder is manifested 
by weakened movement, excess 
fatigability, or incoordination.  
Notation is to be made as to whether 
there is any pain on movement of the 
spine in any direction.  The orthopedic 
examiner should also report whether the 
veteran has lumbosacral strain which is 
severe, manifested by listing of the 
whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; or which is less than 
severe, with muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in standing 
position; or which is manifested only by 
characteristic pain on motion; or which 
is manifested only by subjective 
symptoms. 

The neurologic examiner should express 
an opinion as to whether the lumbar disc 
disease is pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief; 
or whether it is severe, with recurring 
attacks and intermittent relief; or 
whether it is moderate, with recurring 
attacks; or whether it is mild.

4. After undertaking any other 
development deemed appropriate, the RO 
should ensure that the requested 
development has been completed to the 
extent possible, and readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision. Regarding the 
low back disorder evaluation, 
consideration should be given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) and the holding in the DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and whether 
they provide a basis for an increased 
evaluation.  Consideration should also be 
given to application of staged ratings 
(Fenderson).  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, as to 
any final outcome warranted.  The purpose of this remand is 
to procure clarifying data, to ensure due process of law, to 
comply with a precedent decision of the Court, as well as to 
comply with recently enacted legislation.  The veteran need 
take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

